Title: To James Madison from Thomas Ritchie, 10 December 1825
From: Ritchie, Thomas
To: Madison, James


        
          
            My Dear Sir,
            Richmond, Decr. 10th. 1825.
          
          Do not be surprised at receiving this Letter. I have been frequently tempted to appeal to your judgment, and ask your Advice. Not a dark Cloud has come over the public horizon, but I have turned towards you as a ⟨sort?⟩ of last resource. My profound reverence for you as a Politician, and my unfeigned regard for you as a man, have impelled my thoughts in that direction: but to this moment I have forborne to intrude myself upon you. But a crisis has come, when all scruples must be sacrificed upon the altar of our country. I fly to you for advice: I will speak to you with the utmost frankness.
          You have seen the attempts, which have been made from time to time, to establish a system of roads and Canals, at the hands of the General Government. I fear that the Effort is at last successful; and that the principles of the Constitution are about to be violated in a most serious manner. You have seen how success has animated the latitudinarian Interpreters of the Constitution to greater Encroachments. You have seen some alarming proofs of this tendency in the recent Message of Mr. J. Q. Adams.
          Now, in this state of things what is to be done? The General Government is holding out douceurs to reconcile the people to the exertions of its

authority. Interest is silently sapping the principles of the Constitution. The West will have roads and Canals; and all the States, perhaps, with the exception of Virginia, are losing their reverence for the strict interpretation, in the desire to promote their own improvement. Even old Virginia herself is divided upon this subject: The West will have the Roads, if she can get them: And this state of things conduces to these alarming results.
          1st. It produces a degree of lukewarmness towards the real Principles of the Constitution: for, the same process which lets in the establishment of roads & canals, will countenance the assumption of other powers and contribute to an acquiescence on the part of the people.
          2nd: It embarrasses the measures of our Representatives in Congress. If they attend to the expediency, they expose themselves to the imputation of abandoning their constitutional Principles. If they do not attend to the disbursement of the public funds upon such purposes, their Constituents are apt to lose their fair proportion. The consequence of which is, that no proper and equitable system of distribution is adopted; such as Mr. Calhoun proposed, founded upon the ratio of Representation.
          In this Crisis, Sir, what course should Virginia adopt? If an Amendment were proposed to the Constitution to give the power over Roads & Canals, and 3–4ths of the Legislatures were to agree in conferring it, we would most cheerfully acquiesce in this constitutional determination. But in what shape is the question to come before them? Is Virginia to propose to give a power, which she may not be disposed to give, for the indirect purpose of getting the 3–4ths to decide that they will give it? Will they even so decide it; or, may they not treat the proposition, as they once did in Congress the same proposition made by Mr. J. Barbour—saying they had the power already, and they would not even permit the power to be called in question? Or, ought Virginia to protest against the exercise of such a power; yet stating her anxiety to settle the question one way or the other; that she was prepared, for the sake of harmony and Union, to acquiesce in the decision of her sister States; that she appealed to them for their opinion upon the matter: And if 3–4ths of them should decide against her, ought she to consider this decision as equivalent to an Amendment of the Constitution, and as henceforth settling the interpretation of the Instrument?
          An amendment to the Constitution, conferring the power, would have this desirable effect; that it would establish the precedent of specific Amendments being necessary to confer specific powers; and, of consequence, circumscribe or destroy the principle of letting in other powers by a similar implication.
          But coupled with this amendment, ought we not to attach a Clause, guarding against the sweeping doctrine of the General Welfare, declaring that those words conferred no new power?
          
          I need not dwell, Sir, upon this subject. Your own mind will in a moment grasp the question in all its bearings.
          I beseech your most deliberate Opinion. Write me most unreservedly. I think the time has come, when we are to decide, whether we are to have really a consolidated government and only the shadow of a confederated one. Nor am I alone in this opinion. The Members of Congress from Virginia write on, that the Message of the President leaves the State Governments nothing more than the name.
          May I intreat you for the earliest Answer, consistent with your own Convenience? I am, Dr. Sir, With sentiments of the highest Respect, Yours,
          
            Thomas Ritchie
          
        
        
          I beg you to believe, that it is far from my Intention to drag you before the public. Nothing but a strong sense of the urgency of the Case could induce me to intrude upon your Retirement: but what answer you will favor me with, shall never appear, without your own consent, before the public eye. You may therefore speak to me in the most unreserved manner.
        
      